Citation Nr: 0113331	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-17 130	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to waiver of recovery of an overpayment in the 
amount of $1,742.33.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran retired in December 1989 after more than 20 years 
of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) Committee on Waivers and 
Compromises (Committee) in Houston, Texas, which denied the 
claim.


FINDINGS OF FACT

1.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the veteran in the creation of the 
overpayment.

2.  Recovery of the overpayment would be against the 
principles of equity and good conscience.


CONCLUSION OF LAW

The veteran is entitled to a waiver of recovery of the 
overpayment of $1,742.33.  38 U.S.C.A. §§ 5107(b), 5302 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 1.965, 3.102 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran was granted service connection for 
several medical disabilities by an August 1990 rating 
decision, and assigned a combined rating of 80 percent 
effective December 10, 1989.  He was informed of this 
decision by correspondence dated in October 1990, and that 
payment of VA compensation benefits would be withheld due to 
receipt of retirement pay.  Additionally, he was informed 
that he needed to notify VA regarding the status of his 
dependents.

The record reflects that the veteran was subsequently awarded 
additional benefits for a dependent daughter who was 
attending school.  However, she was removed from 
consideration as the veteran's dependent for VA compensation 
purposes, effective June 1, 1996, due to the failure to 
verify her school attendance.  VA subsequently learned that 
the veteran's daughter was still in school.  Accordingly, the 
veteran's award was adjusted, effective June 1, 1996, to add 
his daughter back as a dependent and pay her an apportionment 
until August 1997, when she turned 23.  

In June 1999, the RO contacted the Defense Finance and 
Accounting Service Center (DFASC) requesting verification of 
the veteran's military retired pay and the amount DFASC 
withheld because of his VA compensation from June 1, 1996, to 
the present.  After obtaining this information, VA adjusted 
the award, effective June 1, 1996, to add back the veteran's 
daughter and make the adjustment for military retired pay 
that VA failed to do on the previous award.  This resulted in 
the creation of the overpayment of $1,742.33.

The veteran requested waiver of recovery of the overpayment 
of $1,742.33 in March 2000.  In support of his waiver 
request, he submitted a Financial Status Report, also dated 
in March 2000.  He reported that he had been self-employed as 
a computer operator since March 1999, and that his wife had 
been employed as a secretary since July 1979.  However, while 
he reported that his wife had a total monthly net income of 
$2,024.16, he reported no monthly income for himself at all.  
He listed his average monthly expenses as $2,624.24.

The record reflects that the veteran was paid VA compensation 
benefits at a rate of $1,122, effective December 1, 1999.  
Effective June 14, 2000, the rate of compensation benefits 
was to be $1,180.

In an April 2000 decision, the Committee denied the veteran's 
request for a waiver of overpayment, finding that collection 
of the debt would not go against the standard of equity and 
good conscience.  The Committee found that VA was at fault in 
the creation of this debt, and that there was little or no 
fault found on behalf of the veteran.  However, the Committee 
stated that fault was not the only element considered when 
making a determination as to waiver.  For example, the 
Committee found that collection of the overpayment would not 
result in financial hardship.  It was noted that the veteran 
submitted a Financial Status Report which showed a monthly 
income of "$3,488.16" and monthly expenses of $2,624.24, 
leaving a balance of $863.92.  Also, the Committee noted that 
the veteran reported working, but did not give his earned 
income.  The Committee also found that failure to make 
restitution would result in an unfair gain to the veteran; 
i.e., it would result in unjust enrichment.  It was stated 
that it would not be equitable for the veteran to retain 
money, property, or service that had been obtained at the 
expense of the Government.  After weighing all the applicable 
elements mentioned above, the Committee concluded that the 
ability to repay without creating an undue financial 
hardship, and the element of unjust enrichment, outweighed 
the element of degree of fault on the veteran's part in this 
case.

The veteran appealed the Committee's denial of a waiver of 
overpayment to the Board.

In the June 2000 Statement of the Case, it was reiterated 
that VA was at fault in the creation of the debt.  However, 
it was stated that the veteran was unjustly enriched, through 
no fault of his own, when he was paid military retired pay 
and VA benefits for the same period.  Also, based on the 
veteran's Financial Status Report, it was concluded that 
repayment of the debt in monthly installments would not 
create an undue hardship.  Moreover, it was stated that there 
was no indication contained in the record that recovering the 
debt would in any way defeat the purpose of the laws and 
regulations providing VA benefits to veterans, nor that the 
veteran relied upon VA to his detriment.  Accordingly, the 
request for waiver remained denied.


Legal Criteria.  The law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: (1) 
fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.962, 1.965.

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the Board 
must provide a complete analysis of the six regulatory 
elements of equity and good conscience, including sufficient 
"reasons or bases" for its conclusions.  See Cullen v. Brown, 
6 Vet. App. 510 (1993); Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).  In order to assist the claimant in fairly 
presenting an appeal to the Board, the RO must also consider 
all the criteria under 38 C.F.R. § 1.965 and explain to the 
claimant the reasons why each element is not relevant or does 
not support the request for waiver of recovery of the debt.

The effective date of reduction of VA benefits is the "date 
of last payment on an erroneous award based solely on 
administrative error or error in judgment".  See 38 U.S.C.A. 
§ 5112(b); 38 C.F.R. § 3.500(b)(2).  Hence, when an 
overpayment has been made "by reason of an erroneous award 
based solely on administrative error", the reduction of that 
award cannot be made retroactive to form an overpayment debt 
owed to VA from the recipient of the erroneous award.


Analysis.  Initially, the Board notes that a review of the 
evidence on file does not show that the veteran is guilty of 
fraud, misrepresentation, or bad faith in the creation of the 
overpayment.  Accordingly, he is entitled to have his waiver 
request adjudicated under the principles of equity and good 
conscience.

The Board concurs that there is no evidence on file to 
indicate that the veteran changed his position to his 
detriment; i.e., he did not relinquish a valuable right or 
incur a legal obligation as a result of reliance on VA 
benefits.  Similarly, there appears to be no evidence that 
recovery of the overpayment would defeat the purpose for 
which the VA benefits were intended.

The Board also finds that the record does not show that 
recovery of the overpayment would result in undue hardship.  
Granted, the veteran's March 2000 Financial Status Report 
appears to be incomplete in that he identifies himself as 
self-employed as a computer operator, but does not list any 
income for himself at all.  Also, it is unclear how the 
Committee concluded that the veteran and his spouse had a 
monthly net income of "$3,488.16" when it promulgated the 
April 2000 decision.  Nevertheless, based upon the amount of 
monthly net income the veteran reported for his spouse, as 
well as his rate of monthly VA compensation benefits, it 
appears that their monthly income exceeds their monthly 
expenses.  Consequently, the Board finds that payment of the 
VA debt would not deprive the veteran or his spouse of basic 
necessities.  The evidence indicates that the veteran can 
repay the indebtedness without undue hardship, particularly 
if he is allowed to make payments in installments over a 
period of time.  See 38 C.F.R. § 1.917.

The evidence does indicate that the veteran would be unjustly 
enriched to the extent that a waiver would allow him to keep 
compensation for which he was not otherwise entitled to under 
the law.  However, as noted in the Statement of the Case, 
this unjust enrichment is not due to any fault on the part of 
the veteran.  Moreover, the Board concurs with the 
determination that the creation of the debt was the result of 
VA fault, and that there is little if any fault on the part 
of the veteran in the instant case.

VA laws and regulations hold that when, after careful 
consideration of all evidence and material of record, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Even though the 
veteran would be unjustly enriched (through no fault of his 
own) and recovery of the overpayment would not result in 
undue hardship, the Board finds that the level of VA fault in 
the creation of the debt and the lack of fault on the part of 
the veteran warrants waiver of overpayment in the instant 
case.  It is clear that the veteran was not guilty of an act 
of commission or omission which in any way caused the 
erroneous award of benefits and that he had no knowledge that 
he was being paid benefits to which he was not entitled.  In 
short, the Board concludes that recovery of the overpayment 
would be against the principles of equity and good 
conscience.


ORDER

Entitlement to waiver of recovery of an overpayment in the 
amount of $1,742.33, is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

